Citation Nr: 0521085	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  01-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for varicose veins of 
the right leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
San Juan, the Commonwealth of Puerto Rico.  In December 2000 
the RO denied the veteran's claim for an increased evaluation 
in excess of 20 percent disabling for varicose veins of the 
right leg.  The veteran appealed.  

In the appellant's brief from July 2003 the veteran raised 
the issue of service connection for varicose veins on the 
left leg, including as secondary to service-connected 
varicose veins of the right leg by aggravation.  This claim 
has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.


FINDING OF FACT

Post-operative varicose veins of the right leg are manifested 
by complaints of edema; examinations have shown that the 
veteran does not have any identifiable varicose veins of the 
right leg, nor is there objective evidence of persistent 
edema, stasis pigmentation, eczema, or ulceration of the 
right leg.


CONCLUSION OF LAW

The criteria necessary for an evaluation in excess of 20 
percent for varicose veins of the right leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.400(b)(2), Part 4, §§ 4.1, 4.2, 4.10, 4.104, Diagnostic 
Code 7120 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected varicose veins of the right 
leg have been evaluated as 20 percent disabling since August 
17, 1998, and are rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7120.  Under DC 7120 a 20 percent evaluation is 
warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation for varicose veins requires persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  See DC 7120.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; VA examination 
reports from October 1952 and October 1959; VA Arteries, 
Veins and Miscellaneous examination reports dated in March 
1999, December 2000, May 2002, and May 2004; a form filled 
out by Dr. Acosta from February 2002; and numerous VA 
progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the veteran's claim for an increased rating for 
varicose veins.

The VA progress notes and the form filled out by Dr. Acosta 
show a long history of varicose veins on the right leg, 
ligation of those varicose veins, and pain.  They do not show 
the current symptomatology of the veteran's varicose veins in 
the detail necessary for rating purposes.

The relevant medical evidence that does report the necessary 
symptomatology includes VA Arteries, Veins and Miscellaneous 
examination reports dated in December 2000, May 2002, and May 
2004.

A review of the December 2000 VA Arteries, Veins and 
Miscellaneous examination report shows that the veteran 
complained of right lower extremity swelling, heaviness, 
numbness, pain which radiated to his right hips, and an 
occasional burning sensation.  The symptoms were worse with 
exercise.  He was being treated with compression hosiery 
bilaterally for the lower extremities, and said he had 
difficulty dressing his lower extremities and bathing.  He 
also had problems with leisure activities and household 
chores.  There were no temperature, color, pulse, or trophic 
changes.  There were no ulcers.  There were visible venules 
on the distal leg, edema and swelling of the right ankle and 
leg, and mild tenderness on palpation.  There was no stasis 
pigmentation, no eczema, and no boardlike edema.  Severe 
reflux was identified bilaterally at the common femoral, 
superficial femoral  and popliteal veins.  "The right side 
and greater saphenous veins were removed according to history 
provided by the patient to vascular sonographer."  
Incompetent varicose veins were identified below the knee 
bilaterally.  The examiner gave impressions of severe 
bilateral venous insufficiency from common femoral to 
popliteal vein level, left greater saphenous venous 
insufficiency, and bilateral incompetent varicose veins below 
the knee level.

The May 2002 VA examination report showed that the veteran 
complained of aching pain, fatigue, abnormal sensation, and 
cramps of the right lower extremity.  The examiner noted that 
the pain was the same resting or with exercise.  The veteran 
was still using compression hosiery on the right lower 
extremity.  He reported a history of ligation of the 
saphenous vein in the right lower extremity in 1952, after 
which his condition became worse.  The veteran used knee and 
ankle orthosis and crutches for ambulation.  He used no 
medication and was independent in the activities of daily 
living.  There were neither visible varicose veins nor 
ulceration.  Swelling was noted in both ankles and lateral 
malleoli.  There was no stasis pigmentation, eczema or 
boardlike edema.  The examiner diagnosed the veteran with 
severe bilateral venous insufficiency from common femoral to 
popliteal vein level, left greater saphenous venous 
insufficiency, and bilateral incompetent varicose veins below 
the knee level.  

The final VA examination report, dated in May 2004, showed 
that the veteran complained of numbness of the plantar aspect 
of the right foot.  The examiner commented that exercise was 
not precluded by the veteran's condition.  He was treated 
with elastic compression hosiery.  Due to right leg 
variscosity the veteran reportedly could not walk a lot, 
dance, play basketball or practice any kind of exercise.  At 
rest, he claimed plantar aspect right foot numbness.  After 
prolonged standing or walking there was complete right leg 
numbness with no other complaints.  The veteran described 
edema, which was not relieved by elevation of the extremity 
or compression hosiery.  He had difficulty walking and doing 
household chores.  There were no ulcers, pitting, or 
persistent edema of the right leg.  The veteran had soft 
tissue swelling of the right lateral malleolus due to an 
arthritis and tenosynovitis of the right ankle.  There was no 
stasis pigmentation or eczema of the right leg.  There were 
no visible varicose veins.  The diagnosis was varicose veins, 
right leg, and ligation of the right saphenous vein, February 
15, 1952.

In reviewing the evidence of record as described above 
together with the applicable regulatory criteria as set forth 
in DC 7120, it becomes readily apparent that there is no 
basis for an evaluation in excess of 20 percent.  While the 
veteran has complained of edema, examinations have showed no 
evidence of persistent edema, stasis pigmentation, eczema, or 
ulceration in the medical record.  Such findings would be 
required to warrant a 40 percent rating.  As such, a rating 
in excess of 20 percent under DC 7120 is not warranted.  See 
38 C.F.R. § 4.104.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision, the Board has considered the 
veteran's statements along with the objective evidence of 
record.  However, the preponderance of the evidence is 
clearly against the claim as described above.  Accordingly, 
the benefit-of-the-doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  Since the letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the Appeals 
Management Center's February 2004 letter contained a specific 
request that the veteran provide the VA with any evidence or 
information he may have pertaining to his appeal.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a July 2004 supplemental statement of 
the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded medical VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A rating in excess of 20 percent for varicose veins of the 
right lower extremity is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


